                             Case 21-10749-RAM               Doc 48       Filed 07/08/21        Page 1 of 1

                                          UNITED STATES BANKRUPTCY COURT
                                           SOUTHERN DISTRICT OF FLORIDA
  RE:      Manuel Lois Rodriguez                                                                    Case Number 21-10749-RAM

         TRUSTEE'S NOTICE OF DEFICIENCY FOR CONFIRMATION & RECOMMENDATION

  The Trustee reviewed this case and found the following deficiencies remain unresolved from the Trustee’s letter
  requesting documents and prior deficiencies and thus objects as follows (If this case is dismissed, this
  deficiency is an objection to reinstatement until all documents are received or all issues are addressed):
  WRITTEN RESPONSE TO ISSUES RAISED AND/OR DOCUMENTS REQUESTED MUST BE
  RECEIVED BY 5PM AT LEAST FIFTEEN DAYS (NOT INCLUDING HOLIDAYS) PRIOR TO THE
  CONFIRMATION HEARING TO AVOID DISMISSAL. Please note: documents that were not timely
  filed/received by the trustee may not be considered as there is not sufficient time for an additional review of this
  case. Call the Trustee's case administration department prior to “re-sending” documents. The Trustee
  reserves the right to raise additional objections UNTIL all documents are timely provided to the Trustee and
  reviewed for possible issues raised and additional documents needed.

  The debtor or debtor’s attorney must appear at the confirmation hearing even if they pre-hear with the
  Trustee. The debtor may be dismissed for failure to fund the plan if they are delinquent in payments.
  The Court may dismiss this case if no one appears to represent the debtor at the confirmation hearing.
  IMPORTANT NOTICE: IF THE DEBTOR(S) OBJECTS TO THE TRUSTEE'S RECOMMENDATION, THE
  DEBTOR'S ATTORNEY MUST CONTACT THE TRUSTEE'S OFFICE AND SPEAK TO AN ATTORNEY
  BEFORE 2PM THE LAST BUSINESS DAY PRIOR TO THE CONFIRMATION HEARING TO SEEK A
  RESOLUTION OR THE RECOMMENDATION WILL BE DEEMED UNCONTESTED BY THE DEBTOR.
  ===============================================================================
  Recommendation for June 20, 2021 hearing. (Call the Trustee's case administration department prior to
  "re-sending" documents)                    REVIEWED DOCUMENTS RECEIVED BY June 1, 2021

  Bar Date: 4/8, LF 76 not filed
  3AP served on 6/1
  If Counsel for the Debtor(s) appears at confirmation, confirms service, and agrees on the record:
  DISMISS unless resolved on or before 5pm on Thursday July 22 Pending since 5/11 a) copy/explain check
  #23161 $3,000.00,


  ***********amended plans must use new plan form (6/4/21)****************************************




I hereby certify that a true and correct copy of the foregoing was served through ECF on the debtor’s attorney or by U.S. First Class
pre-paid Mail on the pro se debtor on the same day filed with the Court.
                                               Submitted by
                                               NANCY K. NEIDICH, ESQ, STANDING CHAPTER 13 TRUSTEE
                                               P.O. BOX 279806, MIRAMAR, FL 33027, (954) 443-4402
